NATIONWIDE VARIABLE INSURANCE TRUST NVIT CardinalSM Managed Growth & Income Fund Supplement dated November 7, 2013 to the Summary Prospectus dated May 1, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the Summary Prospectus is amended as follows: 1. The information under the section “Portfolio Managers,” within the heading “Portfolio Management” on page 4 of the Summary Prospectus, is deleted and replaced with the following: Portfolio Manager Title Length of Service with Fund Core Sleeve Thomas R. Hickey, Jr. Head of Asset Strategies, NFA Since 2013 Volatility Overlay Zlatko Martinic Director, BlackRock Since 2013 Laura Peres Director, BlackRock Since 2013 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
